DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-19-21 has been entered.
 	Applicant’s amendment filed on 11-19-21 has been entered.  Claims 1, 12-16, 20-21 and 24-25 have been amended.  Claims 31-36 have been added.  Claims 1-36 are pending.  Claims 1-15 and 29-36 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11-19-21 was filed after the mailing date of the Final Office Action on 8-23-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The phrase “wherein two copies of said HSV-TK gene are at location on a first chromosome of the genome and two copies of said HSV-TK gene are at locations on a second chromosome of the genome” in lines 1-3 of claim 31 is considered new matter.  Applicant fails to point out where the support in the specification is for the phrase set forth above.  Examiner cannot find support for the phrase “wherein two copies of said HSV-TK gene are at location on a first chromosome of the genome and two copies of said HSV-TK gene are at locations on a second chromosome of the genome” in the specification.  Thus, the phrase set forth above is considered new matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 12-13, 29-30, 32-33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1).  
Claims 1-6, 12-13, 29-30, 32-33 and 36 are directed to a human cell comprising a B2M/HLA-E fusion gene wherein said human cell comprises no other expressible B2M genes and has knock-ins of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of said human cell.  Claim 2 specifies said human cell comprises B2M/HLA-E*0101 and B2M/HLA-E*0103 fusion genes.  Claims 3-4 specify the human cell is a stem cell.  Claims 5-6 specify the type of human cell as recited in the claim.  Claims 12-13 specify at least 2 HSV-TK genes are knock-in at safe genomic harbour sites.  Claim 29 specifies the B2M/HLA-E 
Regarding claims 1-6, 12-13, 32-33 and 36, Conway teaches a genetically modified T cell comprising a first polynucleotide encoding a chimeric antigen receptor (CAR) and a second polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the first and the second polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene.  In certain embodiment, one or more additional genes such as B2M gene and one or more immunological checkpoint genes are inactivated in the cell (e.g. [0020]).  One or more therapeutic transgenes that is integrated via targeted integration such as nuclease-mediated integration can be in the cell.  The therapeutic transgene can act as a killing switch to the modified T cells themselves, and the transgenic is a suicide gene such as HSV-TK gene such that the activation of the gene causes death of the CAR T cell (e.g. [0032]).  The genetically modified cell can be human cells including lymphocytes and stem cells, such as human induced pluripotent stem cells, human embryonic stem cells and human mesenchymal stem cells (e.g. [0002], [0030]).  Figure 23 shows transgene, such as donor only HLA-E0101 and donor only HLA-E0103, expression in DKO cells (cells treated with TRAC and B2M ZFNs) (e.g. [0068], Figure 23) (For claim 2).  The isolated CAR+ cell can further comprise additional genetic modification such as an integrated exogenous sequence (into the cleaved TCR and/or B2M gene or a different gene, for example a sage harbor gene or locus) and/or nuclease-mediated inactivation of additional gene (e.g. [0033]).  A method of integrating 
Regarding claims 29-30, Figure 19 of Conway shows results of MiSeq molecular analysis of indels following transfections of the indicated ZFNs and/or donors.  Cells treated with TRAC and B2MZFNs create double-knockouts (referred to as DKO) (e.g. [0064], p. 33, lines 3-5).  Fig. 19 shows cells transfected with the ZFNs from sample 2 and a donor containing left and right arms with homology to TRAC site E flanking a linked B2M HLA-E0101 transgene driven by hPGK promoter.  Cells transfected with the ZFNs from sample 2 and a donor containing left and right arms with homology to TRAC site E flanking a linked B2M HLA-E0103 transgene driven by hPGK promoter (Figure 19, p. 34, lines 12-23, sample 12-13).  
Conway does not specifically teach at least 4 copies or at least 2 copies of a HSV-TK gene are knocked in at distinct and known locations or safe genomic harbour site in the genome of the human cell, or the human cell comprises B2M/HLA-E*0101 and B2M/HLA-E*0103 fusion genes.  
Dimos teaches “methods and related compositions for identifying or selecting induced pluripotent stem (iPS) cells from a population of mammalian cells undergoing induction of pluripotency” (e.g. [0003]).  A method of introducing into the genome of mammalian cells an expression vector expressing a selection marker under the control of a promoter and is capable of undergoing transcriptional silencing in a pluripotent stem cell (e.g. [0004]).  An SEV 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have at least 4 or at least 2 HSV-TK genes are knocked in at distinct and known locations or safe genomic harbour site because Conway teaches a genetically modified human T cell or stem cell (iPSC or ES) comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotides are integrated into a T cell receptor –alpha (TCRA) gene, and one or more therapeutic transgenes, such as HSV-TK gene, that is integrated via targeted integration in the cell, Conway further teaches integrating one or more transgene into a genome of an isolated cell by introducing into the cell one or more donor vectors and using 
It is noted that “one or more exogenous nucleic acids encoding one, two, three, four, or five of HSV-thymidine kinases” taught by Dimos is considered encompass “at least two or at least four copies of a HSV-TK gene” as claimed.
.

Claims 1-2, 6, 8, 10-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) as applied to claims 1-6, 12-13, 29-30, 32-33 and 36 above, and further in view of Xiao et al., 2017 (US 20170283769 A1).  
Claims 1-2, 6, 8, 10-11 and 14-15 are directed to a human cell comprising a B2M/HLA-E fusion gene wherein said human cell comprises no other expressible B2M genes and has knock-ins of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of said human cell.  Claim 2 specifies said human cell comprises B2M/HLA-E*0101 and B2M/HLA-E*0103 fusion genes.  Claim 6 specifies the type of human cell as recited in the claim.  Claims 8 and 10-11 specify the human cell is CIITA deficient.  Claims 14-15 specify one HSV-TK gene is knocked-in at a safe harbour site and another HSV-TK gene is knock-in to eliminate a CIITA allele. 
Conway teaches a genetically modified T cell comprising a first polynucleotide encoding a chimeric antigen receptor (CAR) and a second polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the first and the second polynucleotides are integrated into a T cell receptor –alpha (TCRA) 
Dimos teaches “methods and related compositions for identifying or selecting induced pluripotent stem (iPS) cells from a population of mammalian cells undergoing induction of pluripotency” (e.g. [0003]).  A method of introducing into the genome of mammalian cells an expression vector expressing a selection marker under the control of a promoter and is capable of 
Conway and Dimos do not specifically teach the human cell is CIITA-deficient or a HSV-TK gene is knocked-in to eliminate a CIITA allele.
Xiao teaches composition and methods to produce a genetically modified stem cell having a reduced amount of major histocompatibility complex II (MHC II) and decreased immunogenicity as compared to corresponding wild-type cell (e.g. Abstract).  Figure 1 shows exon 2 of human CIITA as a target by TALENs and shows the efficiency of generating CIITA-deficient human embryonic stem cells (hESCs) using TALENs (e.g. [0039]).

One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce a genetically modified stem cell having a reduced amount of major histocompatibility complex II (MHC II) and decreased immunogenicity as compared to corresponding wild-type cell as taught by Xiao with reasonable expectation of success.

Claim 1-2, 6-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US  as applied to claims 1-6, 12-13, 29-30, 32-33 and 36 above, and further in view of Valamehr et al., 2020 (US 20200069734 A1, effective filing date, 12-22-17). 
Claims 1-2, 6-11 and 14-15 are directed to a human cell comprising a B2M/HLA-E fusion gene wherein said human cell comprises no other expressible B2M genes and has knock-ins of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of said human cell.  Claim 2 specifies said human cell comprises B2M/HLA-E*0101 and B2M/HLA-E*0103 fusion genes.  Claim 6 specifies the type of human cell as recited in the claim.  Claims 7 and 9 specify the human cell is HLA-II deficient.  Claims 8 and 10-11 specify the human cell is CIITA deficient.  Claims 14-15 specify one HSV-TK gene is knocked-in at a safe harbour site and another HSV-TK gene is knock-in to eliminate a CIITA allele. 
The teachings of Conway and Dimos are as discussed above.  Conway and Dimos do not specifically teach the human cell is CIITA-deficient or a HSV-TK gene is knocked-in to eliminate a CIITA allele.  Conway and Dimos do not specifically teach the human cell is HLA-II-deficient.
Valamehr teaches methods and compositions for obtaining functionally enhanced derivative effector cells from directed differentiation of genomically engineered iPSCs and the derivative cells have stable and functional genome editing to deliver improved or enhanced therapeutic effects (e.g. Abstract).  The CD38 null iPSC can comprise one or more additional genomic editing including HLA I and/or HLA II knock out (e.g. [0126]).  Loss of HLA-II can be achieved by knocking out CIITA (e.g. [0286]).  Human iPSC can be genetically modified by using ZFN (e.g. [0279]).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to produce a mammalian cell, such as human 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce functionally enhanced derivative effector cells from directed differentiation of genomically engineered iPSCs and the derivative cells have stable and functional genome editing to deliver improved or enhanced therapeutic effects as taught by Valamehr with reasonable expectation of success.

s 1 and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al., February, 2019 (WO 2019/032675 A1, IDS) in view of Dimos et al., 2011 (US 20110020814 A1) as applied to claims 1-6, 12-13, 29-30, 32-33 and 36 above, and further in view of Katzen et al., 2013 (US 20130274129 A1).
Claims 1 and 34-35 are directed to a human cell comprising a B2M/HLA-E fusion gene wherein said human cell comprises no other expressible B2M genes and has knock-ins of at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of said human cell.  Claim 34 specifies a copy of the HSV-TK gene is located at a hROSA26 gene locus.  Claim 35 specifies a copy of the HSV-TK gene is located at a CLYBL locus.
The teachings of Conway and Dimos are as discussed above.  Conway and Dimos do not specifically teach a copy of the HSV-TK gene is located at a hROSA26 gene locus or a copy of the HSV-TK gene is located at a CLYBL locus.
Katzen teaches TAL effector nuclease can be used for efficient site-specific integration of a gene or expression cassette of interest into a selected genetic locus of a cell to provide a reliable, predictable and safe expression of an integrated gene.  The selected genetic locus is safe harbor loci defined as genomic locations that maintain high levels of gene expression and are not appreciably silenced during development.  Potential safe harbor loci in the human genome include ColA1 locus, AAVS1 locus, CCR5 locus, human ROSA26 locus, and CYLBL gene locus (a locus detected as a hotspot for phiC31 recombinase on chromosome 13 located in an intronic region of CYLBL gene (e.g. [0522]).  A TAL nuclease targeting a human safe harbor locus, such as AAVS1, HPRT, CYLBL or ROSA26 (e.g. [0524]).
It would have been prima facie obvious fore one of ordinary skill in the art before the effective filing date of the claimed invention to have a copy of the HSV-TK gene located at a 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do so in order to produce a genetically modified T cell comprising a polynucleotide sequence encoding a fusion protein comprising a beta-2-microglobulin (B2M) protein and HLA-E and/or HLA-G protein, and the polynucleotide is integrated into a T cell receptor –alpha (TCRA) gene as taught by Conway or to provide efficient 

Response to arguments: 

Applicant argues that the claims have been amended to recite at least 4 copies of a HSV-TK gene, Dimos fails to teach such.  Dimos discloses, at most, a cell having nucleic acids encoding 1, 2, 3, 4 or 5 different selection markers as provided in paragraph [0106] of Dimos, where HSV-TK is list as one option from among different selection markers.  Dimos says nothing about a cell having multiple copies of any selection marker, let alone multiple copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene as recited in claim 1.  There is no motivation to modify the teachings of either Conway or Dimos to arrive at the cell of claim 1.  Neither reference provides any motivation or suggestion to generate a cell having multiple copies of HSV-TK, let alone at least 4 copies as recited in claim 1 (Remarks, p. 9-11).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the following reasons.
Conway teaches one or more therapeutic transgenes that is integrated via targeted integration such as nuclease-mediated integration can be in the cell.  The therapeutic transgene can act as a killing switch to the modified T cells themselves, and the transgenic is a suicide gene such as HSV-TK gene such that the activation of the gene causes death of the CAR T cell (e.g. [0032]).  Dimos teaches “In some embodiment, after an induction period sufficient to allow epigenetic silencing of SEV-mediated selection marker expression, induced cells and colonies or a fluorescent protein etc. (e.g. [0106]).  
The phrase “The one or more exogenous nucleic acids encode one, two, three, four, or five of HSV-thymidine kinases, puromycin-N-acetyltransferase, a luciferase, or a fluorescent protein etc.” can be interpreted as the one or more exogenous nucleic acids encode the same selection markers, i.e. multiple copies of the same selection marker is used.  The is evidenced in the same paragraph [0106], Dimos also teaches “In one embodiment, the recombinant mammalian cell comprises first, second, and third nucleic acids each of which comprise a nucleic acid sequence encoding a distinct induction factor operably linked by an IRES element to a nucleic acid sequence encoding a selection marker.  In one embodiment, the encoded induction factors are Oct4, Sox2 and Klf4 polypeptide, and the selection marker is HSV-thymidine kinase.  In another embodiment, the encoded induction factors are Oct4, Sox2, Klf4, and c-Myc polypeptide, and the selection marker is HSV-thymidine kinase” (e.g. [0106]).  Thus, Dimos clearly teaches that 3 or 4 copies of HSV-TK can be introduced into recombinant mammalian cell and each copy of HSV-TK is operably linked to a different induction factor encoding sequence.  Since both Conway and Dimos teach genetically modified human pluripotent stem 

Applicant cites KSR and argues that “there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness”, and argues that no rationale is provided as to the motivation to generate a cell comprising a B2M/HLA-E fusion gene and knock-ins of at least 4 copies of a HSV-TK gene as recited in claim 1.  Applicant cites reference Ardiani (Exhibit 1) and reference Liu (Exhibit 2) and argue that bottleneck problem arises in the HSVTK/GCV system, leading to accumulation of the ineffective intermediate products that is GCV-MP and GCV-DP.  The artisan would expect that the “bottleneck problem” which occurs due to accumulation of intermediate products downstream of HSV-TK activity would prevent multiple copies of HSV-TK from impacting any downstream effect such as ganciclovir-induced cell death.  Thus, the skilled artisan would have been motivated away from making any cell having multiple copies of HSV-TK, let alone a cell comprising a B2M/HLA-E fusion gene an knock-in of at least 4 copies of a HSV-TK gene (Remarks, p. 11-12).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection, the reasons set forth above and the following reasons.


Applicant argues that the specification describes various advantages of a cell having at least 4 copies of an HSV-TK gene at distinct and known locations in the genome, such as providing a safe system which is not amenable to deteriorate due to genetic rearrangements or deletions and such a cell is significantly more sensitive to GCV treatment than a cell with 2 copies, achieving cell death with lower amounts of GCV.  Claim 1 and dependent claims 2-6, 12-13 and 29-30 are not obvious over Conway and Dimos (Remarks, p. 12-13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the reasons set forth above.

Applicant argues that Xiao fails to teach, disclose, or even suggest a cell comprising knock-in of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1 (Remarks, p. 13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the reasons set forth above.

Applicant argues that Valamehr fails to teach, disclose, or even suggest a cell comprising knock-in of at least 4 copies of a HSV-TK gene, let alone at least 4 copies of a HSV-TK gene at distinct and known locations in the genome of a human cell as recited in claim 1 (Remarks, p. 13).  This is not found persuasive because of the reasons set forth above under 35 U.S.C. 103 rejection and the reasons set forth above.


Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.